DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Jonathan Baskin on August 03, 2022.
The application has been amended as follows: 
In claim 5, line 1, delete “of any”.
In claim 7, line 1, delete “of any”.
In claim 8, line 1, delete “of any”.
In claim 14, line 1, delete “of any”.
In claim 16, line 1, delete “of any”.

The following is an examiner’s statement of reasons for allowance: 
The objection to the specification is withdrawn following the applicant’s amendment to the specification.
The rejection of claims 1-5, 7-9, 11-14, and 16 under 35 U.S.C. 102(a)(1) as being anticipated by Nishita et al. (US 2017/0293227) is withdrawn following the applicant’s amendment to claim 1.
The rejection of claims 6 and 15 under 35 U.S.C. 103 as being unpatentable over Nishita et al. (US 2017/0293227) in view of Rowell et al. (US 2017/0255102) is withdrawn following the applicant’s amendment to claim 1.
The rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over Nishita et al. (US 2017/0293227) is withdrawn following the applicant’s amendment to claim 1.
The rejection of claims 1-5 and 7 under 35 U.S.C. 103 as being unpatentable over Fujitani et al. (US 2017/0010535) is withdrawn following the applicant’s amendment to claim 1.
Nishita et al. (US 2017/0293227) teach a coating liquid for resist pattern comprising a polymer (A) comprising a hydroxy or carboxy group, a component (B) that is a sulfonic acid of formula A-SO3H, and an organic solvent (C)(abstract). The polymer (A) has a weight average molecular weight of 1,000 to 2,000 (claim 9).
Fujitani et al. (US 2017/0010535) teach a resist overlayer film forming composition comprising a polymer (P) (abstract). The weight average molecular weight of the polymer (P) is 500 to 2,000. When the weight average molecular weight is 2,000 or more, the solubility in the ether solvent is insufficient (par.0159).
Chen et al. (US 2013/0337381) teach a polymer of formula:

    PNG
    media_image1.png
    163
    288
    media_image1.png
    Greyscale
,
The polymer has a weight average molecular weight of 14,503 (par.0048). This is a polymer comprising polymerized units of general formulas (I) and (II) in claim 1, wherein m=0, Q is a single bond, R1 and R2 are hydrogen atoms, the polymerized units of formula (I) are in an amount of 20mol% and the polymerized units of formula (II) are in an amount of 35mol%.
However, the references above do not teach the photoresist pattern trimming composition in claim 1.
There are no prior art teachings that would motivate one of ordinary skill in the art to modify any of the references above and obtain the photoresist pattern trimming composition in claim 1.
Therefore, claims 1-16 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722